Citation Nr: 0106250	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-08 043	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel












INTRODUCTION

The veteran served on active duty from August 1977 to July 
1980.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
In June 1999, the Board issued a decision as to the attorney 
fees due the attorney, and she appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  Prior to Court review of this matter, however, the 
Court issued a decision holding that the Board lacked 
statutory authority to decide claims for direct payment of 
attorney fees of 20 percent in the first instance.  See 
Scates v. Gober, 14 Vet. App. 62 (2000) (en banc).  In 
October 2000, the Court issued an order vacating the Board 
decision and remanding the matter to allow for proper 
original adjudication of the claim by the RO, in compliance 
with Scates.


FINDINGS OF FACT

1.  The November 1992 fee agreement between the veteran and 
his attorney provides for direct payment of a 20 percent 
contingency fee by VA to the attorney.

2.  The RO has not addressed the issue of entitlement or 
eligibility to attorney fees based on the November 1992 fee 
agreement between the veteran and his attorney.


CONCLUSION OF LAW

The Board lacks jurisdiction to review, in the first 
instance, the November 1992 attorney fee agreement providing 
for direct payment of a 20 percent contingency fee by the VA 
to the veteran's attorney.  38 U.S.C.A. §§ 7104(c), 
5904(c)(2) (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.101 
(2000), Scates v. Gober, 14 Vet. App. 62 (2000) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It had been the policy of the VA that the Board has original 
jurisdiction over all cases involving determination of basic 
eligibility for attorney fees paid by the VA from past-due 
benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  
However, in a recent decision, the Court held that the Board 
does not have original jurisdiction to consider under section 
5904(c)(2) any issues regarding entitlement to attorney fees 
in direct-payment cases.  The Court held that all issues 
involving entitlement or eligibility for attorney fees under 
direct-payment contingency-fee agreements, as contrasted with 
the issues of reasonableness and excessiveness, must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original (on motion) BVA review.  See Scates.  

As noted by the Court in its October 2000 Order, the instant 
fee agreement involves direct payment of a contingency fee, 
and as such the Board may not issue a decision in the first 
instance.  The Board lacks jurisdiction of this matter and in 
fact the Court has vacated the Board's June 1999 decision.  
As directed by the Court, the 







claim is returned to the RO, in order to allow the RO to make 
a determination as to the attorney's eligibility for attorney 
fees.


ORDER

The matter is dismissed.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeal

 




